Citation Nr: 0631722	
Decision Date: 10/12/06    Archive Date: 10/16/06

DOCKET NO.  04-36 691	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to a rating in excess of 30 percent for 
right foot residuals of cold injury.

2.  Entitlement to a rating in excess of 30 percent for left 
foot residuals of cold injury.

3.  Entitlement to an effective date prior to October 31, 
2001, for the grant of service connection for bilateral 
residuals of cold injury.

4.  Entitlement to an effective date prior to October 31, 
2001, for the initial grant of a total disability rating for 
individual unemployability (TDIU).


ATTORNEY FOR THE BOARD

N. McElwain, Associate Counsel


INTRODUCTION

The veteran had active service from September 1950 to 
September 1953.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions by the Department of 
Veterans Affairs (VA) St. Petersburg, Florida Regional 
Office (RO).


FINDINGS OF FACT

1.  The veteran's bilateral foot residuals of cold injury 
are rated at the maximum percent available under Diagnostic 
Code 7122, and no other rating code is applicable.

2.  The veteran's initial claims for service connection for 
bilateral foot residuals of cold injury were received on 
October 31, 2001.

3.  The veteran's TDIU claim was received October 23, 2002 
and entitlement to TDIU began October 31, 2001, at the 
earliest.  


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 30 percent (each) 
for bilateral foot residuals of cold injury are not met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.104, 
Diagnostic Code 7122 (2006).

2.  The criteria for the award of an effective date prior to 
October 31, 2001, for the grant of service connection for 
bilateral foot residuals of cold injury, are not met.  38 
U.S.C.A. § 5110 (West 2002); 38 C.F.R. § 3.400 (2006).

3.  The criteria for the award of an effective date prior to 
October 31, 2001, for the grant of TDIU are not met.  38 
U.S.C.A. § 5110 (West 2002); 38 C.F.R. § 3.400 (2006).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In September 2001 and November 2002, the agency of original 
jurisdiction (AOJ) sent letters to the veteran providing the 
notice required by 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) for the initial claims for service connection for 
bilateral foot residuals of cold injury and TDIU, 
respectively.  Although independent notice was never sent to 
the veteran pertaining to the increased rating claims or 
earlier effective date claims, the veteran was informed in 
numerous decisions, to include the February 2002 and January 
2004 rating decisions and a September 2004 Statement of the 
Case, of the information required under 38 U.S.C.A. 
§ 5103(a), 38 C.F.R. § 3.159(b), and Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), for these claims.  The 
claims were subsequently re-adjudicated without taint from 
the prior decisions.  The veteran has not alleged any 
prejudice from the form of the notice, nor is any prejudice 
evident from the record, and there is no evidence of any 
outstanding evidence relevant to these claims.  The VA has 
also done everything reasonably possible to assist the 
veteran with respect to his claim for benefits, such as 
obtaining medical records, and providing VA examinations.  
Consequently, the duty to notify and assist has been met.

The veteran is currently rated at 30 percent for both feet 
for residuals of cold injury under Diagnostic Code (DC) 
7122.  30 percent is the maximum rating available under DC 
7122.  The symptomatology (there is no evidence of loss of 
use, foot deformity, peripheral neuropathy, or muscle 
atrophy) does not warrant a higher rating under an 
alternative rating code.  Consequently, a rating in excess 
of 30 percent is not warranted for either foot's residuals 
of cold injury. 

The veteran additionally seeks earlier effective dates for 
his bilateral foot residuals of cold injury ratings.  In 
cases such as this one, where the claims were received more 
than one year after separation from service,  the effective 
date is either the date of receipt of claim, or the date 
when entitlement arose, whichever is later.  38 C.F.R. 
§ 3.400(b)(2)(i).

The record reflects the veteran's formal claim for service 
connection for bilateral feet residuals of cold injury was 
received on October 31, 2001.  Service connection was 
granted and a 30 percent rating was assigned for these 
disabilities, effective from the date of receipt.  The 
record contains no document that could be construed as a 
claim for service connection for bilateral feet residuals of 
cold injury received prior to the October 31, 2001.  The 
legal criteria pertaining to the assignment of an effective 
date for service connection are controlling in this case; 
accordingly, an earlier effective date for the grant of 
service connection for these disabilities cannot be 
assigned.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.

The veteran also seeks an earlier effective date for his 
TDIU entitlement.  A TDIU is an award of increased 
compensation.  Effective dates for increases in compensation 
are assigned in accordance with 38 C.F.R. § 3.400(o) 
(implementing 38 U.S.C.A. § 5110(a), (b)(2)).  Pursuant to 
that regulation, the effective date of an increase in 
compensation shall be the date of receipt of claim or the 
date entitlement arose, whichever is later.  38 C.F.R. § 
3.400(o)(1) (emphasis added).  An exception to that rule 
applies, however.  If evidence demonstrates that a factually 
ascertainable increase in disability occurred within the 
one-year period preceding the date of receipt of a claim for 
increased compensation, the effective date shall be the date 
of the factually ascertainable increase rather than the date 
of receipt.  38 U.S.C.A. § 5110 (b)(2); see also 38 C.F.R. § 
3.400(o)(2).

The veteran's claim for TDIU was received on October 23, 
2002, and was granted effective date of October 31, 2001.  
The effective date of the TDIU has already been assigned to 
the earliest date as to which it is ascertainable that an 
increase in disability occurred and within one year of the 
receipt of claim.  Prior to that date, the veteran is not 
service-connected for any disabilities.  Consequently, based 
on the foregoing regulations, an earlier effective date is 
not warranted for TDIU.  



ORDER

Entitlement to a rating in excess of 30 percent for right 
foot residuals of cold injury is denied.

Entitlement to a rating in excess of 30 percent for left 
foot residuals of cold injury is denied.

Entitlement to an effective date prior to October 31, 2001, 
for the grants of service connection for bilateral foot 
residuals of cold injury is denied.

Entitlement to an effective date prior to October 31, 2001 
for the grant of a total disability rating based on 
individual unemployability is denied.



____________________________________________
J. E. DAY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


